Order and judgment granting petitioner’s application and annulling the determination of the City Rent and Rehabilitation Administrator, unanimously reversed, on the law, with $50 costs to appellant, and the petition dismissed. The cash payment made by the petitioner was less than the 20% standard adopted by the Administrator. By reason of such fact the Administrator properly could have made a determination that the sale was abnormally financed (Matter of East 53rd v. Gabel, 21 A D 2d 647). Based on such determination, her rejection of the sales price as the basis for the “hardship” application may not be disturbed. Moreover, the fact that the total amount of the mortgages exceeded the assessed valuation and the purchase-money mortgage contained a provision for substantial deferments of amortization, lend further support to the finding that the sale was abnormally financed. The fact that the State rent law, rather than the city law, was in effect at the time of the Local Rent Office determination does not require a contrary decision (Matter of East 53rd v. Gabel, supra). Concur — Rabin, J. P., Valente, Steuer and Staley, JJ.; Stevens, J., concurs in the following memorandum: I concur in result on constraint of Matter of East 53rd v. Gabel (21 A D 2d 647). (See, also, Matter of Van Cortland Assoc. v. Gabel, 21 A D 2d 192.)